Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
Please note, on pages 9-10 of the applicant’s remarks, the teachings of Petherbridge et al. and Hall et al. are discussed. However, the references were not considered because no copy of each reference was provided with the reply and listed in an information disclosure statement. See 37 CFR 1.98.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Bublot et al., of record, do not teach or suggest the existence of an intergenic locus between UL3/UL4 in the MDV-2 (GaHV3) vector, as stated in the remarks by applicant at the bottom of page 6. 
In the next to the last paragraph on page 11, applicant correctly points out that Reddy et al. (USPgPub 2017/0043006, of record), does not mention Gallid Herpesvirus 3 (GaHV3/ MDV-2), as instantly required. The examiner notes that the only vector mentioned in Reddy et al. is found in paragraph [0176], Herpesvirus FC126, identified in paragraph [0003] of the instant published disclosure (USPgPub 2020/0121785, of record) as a Herpesvirus of Turkeys (HVT) strain. In the paragraph bridging the columns on page 6997, Romanutti et al. (Vaccine. 2020; 38: 6990-7001) states (emphasis underlined):
members of the genus Mardivirus are divided into three species, Gallid herpesvirus 2, Gallid herpesvirus 3 and Meleagrid herpesvirus 1, formally named as: MDV serotype 1 (MDV-1), MDV serotype 2 (MDV-2) and MDV serotype 3 (MDV-3), respectively. Each serotype has unique biological features: MDV-1 includes all the oncogenic strains and their attenuated forms; MDV-2 includes non-oncogenic viruses isolated from chickens; and MDV-3 includes non-oncogenic viruses isolated from turkeys, generally known as HVT [62], which are able to induce immunity and protection against virulent MDV-1 strains.

Therefore, while Reddy et al. claim insertion of a transgene at an intergenic region between UL3 and UL4 into any Marek’s Disease viral genome, Reddy et al. do not mention GaHV3/ MDV-2, and does not teach the existence of an intergenic region between UL3 and UL4 in GaHV3/ MDV-2.
The prior art does not teach or suggest that intergenic loci within the Mardivirus genus are conserved. The ordinary artisan would not have predicted conserved intergenic locus between the MDV-3 (HVT) vector of Reddy et al. and the MDV-2 vector instantly claimed because each species within the Mardivirus genus are biologically distinctive, as evidenced by Romanutti et al.       
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANON A FOLEY whose telephone number is (571)272-0898. The examiner can normally be reached M-F, generally 5:30 AM-5 PM, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shanon A. Foley/Primary Examiner, Art Unit 1648